Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-20 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "etching a plurality of cavities at a backside of the semiconductor substrate, each cavity vertically aligned directly below and reaching an associated conductive pad, the cavities defining non-planar portions of the backside of the semiconductor substrate; covering walls and bottoms of the cavities using a conductive layer, portions of the conductive layer overlying the non-planar portions of the backside, each portion electrically connecting two of the conductive pads; and depositing an insulating material on the cavities and covering the conductive layer and the backside of the semiconductor substrate” (claim 1); "disposing a plurality of protrusions on the backside of the substrate, each protrusion disposed on an associated portion of the substrate, each protrusion made of the same semiconductor material as the semiconductor material of the substrate; covering walls and bottoms of the cavities using a conductive layer, the conductive layer comprising portions on the backside, each portion partially located on an associated protrusion and electrically connecting two of the conductive pads; and disposing a detection circuit at the front-side of the substrate, the detection circuit configured to detect a variation of an electric characteristic measured between electrically connected conductive pads” (claim 8); or claim 15) as instantly claimed and in combination with the additionally claimed method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/DAVID VU/
Primary Examiner, Art Unit 2818